DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
3.	Claims 1, 2, 4, 6-7, 9-10, 13-16, 19-20  are pending. Claims 1, 2, 4, 6-7, 9-10, 13-16, 19-20 are under examination on the merits. Claims 1, 15 are amended. Claims 19-20 are newly added. Claims 3, 5, 8, 11-12,17-18 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 2, 4, 6-7, 9-10, 13-16, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 6-7, 9-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oertli et al. (US Pub. No. 2012/0298300 A1, hereinafter “”300”) in view of 

Lin et al. (US Pub. No. 2010/0209705 A1, hereinafter “”705”) and Edwin Gauch (AU 2011269334 A1, equivalent to WO 2011/160832 A3, hereinafter “”832”).

Regarding claims 1-2: “300 teaches moisture-curing compositions (Page 1, [0002]; Page 1, [0007]) comprising a) at least one moisture-reactive polymer P in a proportion of 0.5-10% by weight based on a total weight of the composition (Page 4, [0087]), the at least one moisture-reactive polymer P comprising at least one organic polymer STP containing silane groups, wherein a polymer backbone of the at least one organic polymer STP containing silane groups is a polyether (Page 4, [0088]-[0090]). The composition moreover can contain at least one filler, wherein the filler influences both the rheological properties of the uncured composition and also the mechanical properties and surface constitution of the cured composition such as flame-inhibiting fillers, including hydroxides or hydrates, for example, hydroxides or hydrates of aluminum, for example, aluminum hydroxide (Page 6, [0123]) in a proportion of 30% to 60% by weight based on the total weight of the composition (Page 7, [0125]). Moreover, the exemplary composition can additionally contain other components such as organic phosphoric and sulfonic acid esters (Page 7, [0127]).“300 teaches a warm melt adhesives are usually applied at temperature of approximately 40-80° C (Page 7, [0135]). “ 300 does not expressly teach, i) b) at least one precipitated, surface-coated aluminum trihydrate ATH in a proportion of 30% to 60% by weight based on the total weight of the composition,wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids, ii) c) between 5% and 20% by weight based on the total weight of the composition of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate and ammonium polyphosphate, and d) at least one carbon additive KO that comprises expandable graphite in an amount between 1% to 15% by weight based on the total weight of the composition. 
i)  “705 teaches a moisture-curable composition (Page 1, [0010]), comprising: b) at least one precipitated, surface-coated aluminum trihydrate ATH (Page 4, [0050]), wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids (Page 5, [0073]-[0074]) in a proportion of 30% to 60% by weight based on the total weight of the composition (Page 1, [0014]; Page 4, [0050]-[0051]; Page 8, Claim 6) with benefit of providing a flame retardant such as surface-coated aluminum trihydrate ATH, whereby water of hydration chemically bound to these inorganic fillers is released endothermically upon combustion or ignition of the plastomer or elastomer or ethylene copolymer to impart flame retardance to the composition or article made from the composition, e.g., a coated wire.(Page 4, [0050]). 
Referring to ii) “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 

In an analogous art of the moisture-curing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “300, so as to include between 5% and 20% by weight based on the total weight of the composition of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate and ammonium polyphosphate, and d) at least one carbon additive KO that comprises expandable graphite in an amount between 1% to 15% by weight based on the total weight of the composition as taught by “832, and would have been motivated to do so with reasonable expectation that this would result in providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved as suggested by “832 (Page 5, 4th para, lines 1-9). 
Regarding claims 4,6: “300 teaches moisture-curing compositions based on silane-functional polymers, which are suitable as adhesives, sealants or coatings (Page 1, [0002]) comprising at least one polyurethane polymer having free or latent isocyanate groups or the composition additionally comprises a latent curing agent (Page 4, [0092]-[0095]; Page 6, [0121])) or at least one silane-functional polyester of formula (I) as set forth (Page 2, [0042]-[0056]; Page 3, [0075-0080]; Page 6, [0121]) with benefit of providing a moisture-reactive silane-functional polymer which is liquid at room temperature can be combined with a specific silane-functional polyester in order to obtain a moisture-curing composition with improved initial strength (Page 2, [0039]). 

Regarding claims 7,9: “300 teaches moisture-curing compositions based on silane-functional polymers, which are suitable as adhesives, sealants or coatings (Page 1, [0002]) comprising at least one silane-functional polyester of formula (I) as set forth (Page 2, [0042]-[0056]) with at least one carbon additive KO further comprises at least one dried carbon black such as Monarch® 570  (Page 6, [0123]; Page 10, [0180], Table 1), wherein the filler influences both the rheological properties of the uncured composition and also the mechanical properties and surface constitution of the cured composition (Page 6, [0123] with benefit of providing a moisture-reactive silane-functional polymer which is liquid at room temperature can be combined with a specific  silane-functional polyester in order to obtain a moisture-curing composition with improved initial strength (Page 2, [0039]). 
Pertaining to claim 9, since  the combination of “300 in view of “705, and “832 teaches substantially the identical curable composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve at least hazard level class HL2 according to DIN EN 45545-2 after curing). If there is any difference between the product of “300 in view of “705 and 

Regarding claim 10: The disclosure of “300 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference. “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). “300 in view of ”705 and “832 does not expressly teach the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing.


	Regarding claim 13: “300 teaches an adhesive, sealant or coating comprising the moisture-curable composition (Page 1, [0002]). 

	Regarding claim 14: “300 teaches a built structure or article of manufacture that has been bonded, sealed or coated with the adhesive, sealant or a coating (Page 1, [0003]; Page 7, [0131]; Page 8, [0147]; Page 9, [0168])

Regarding claim 15: “705 teaches a cured composition of the moisture-curable composition, cured within a temperature range of from 0°C to 40°C. (Page 7, [0135]; Page 9, [0170]).



Regarding claim 16: : The disclosure of “300 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference.“300 does not expressly teach the expandable graphite is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 20% by weight based on the total weight of the composition.
	However, “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
In an analogous art of the moisture-curing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “300, so as to include the expandable graphite which is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an th para, lines 1-9). 

Regarding claims 19-20: The disclosure of “300 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference. “300 does not expressly teach the moisture curable composition is curable within a temperature range of from 5°C to 35°C.
However, “300 teaches a warm melt adhesives are usually applied at temperature of approximately 40-80° C (Page 7, [0135]). Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 2, 4, 6-7, 9-10, 13-16, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/08/2021